In The

Court of Appeals

Ninth District of Texas at Beaumont

____________________

NO. 09-02-482 CV
____________________

ANDERSON MARTIN WHITEHEAD, Appellant

V.

JASPER COUNTY WATER CONTROL & IMPROVEMENT 
DISTRICT NO. 1, JASPER COUNTY, and BUNA INDEPENDENT 
SCHOOL DISTRICT,  Appellees




On Appeal from the 1-A District Court
Jasper County, Texas
Trial Cause No. 21466




O P I N I O N
         Anderson Martin Whitehead appeals from the trial court’s judgment rescinding a
redemption deed dated October 14, 1999.  Whitehead raises five issues.
         On August 19, 1994, judgment was entered of amounts due, owing and unpaid to
Buna Independent School District (Buna ISD), Jasper County Water Control &
Improvement District No. 1 (Water District), and Jasper County (collectively appellees)
upon certain property, including that designated Tract 2 and Tract 8.  Tract 2 is 31.57
acres and adjoined by Tract 8, which is 4.43 acres.  The judgment was executed by Order
of Sale on March 8, 1999.  On April 6, 1999, the Sheriff of Jasper County conducted a
tax sale at which he struck off Tract 2 and Tract 8 to Buna ISD, for the use and benefit of
Buna ISD, Jasper County, the Water District, and the Jasper County Education District,
pursuant to Tex. Tax Code Ann. § 34.01(c) (Vernon 2001).  Buna ISD, as Trustee,
conveyed Tract 2 to the Water District by a Tax Resale Deed on April 12, 1999.  
Subsequently, Whitehead tendered to the Water District the amount of $41,740.24 to
redeem Tract 2 in accordance with the Tax Code.
  The Water District then executed a
quitclaim deed on Tract 2 in favor of Whitehead.
         Subsequently, it was discovered the Whitehead Office Building, thought to be
located on Tract 8, was actually on Tract 2 with some encroachment on Tract 8.  Appellees
filed suit to rescind the redemption deed alleging: (1) mutual mistake of a material fact,
namely that Tract 2 was unimproved property, or (2) mistake as to a material feature of
the condition of Tract 2 of so great a consequence that to not rescind would be
unconscionable, or (3) mutual mistake of fact or law regarding the status of Whitehead as
a former owner of Tract 2.  The last basis for rescission was not submitted to the jury and
therefore cannot support the trial court’s judgment. 
         In his second issue on appeal, Whitehead contends the “mistake” in this case is not
one such as would support a cause of action for rescission of the redemption deed.  We
agree because there is no mistake in the deed – in point of fact, there are no allegations of
error in the deed.  
         In Orange County Development Co. v. Orange County Appraisal Dist., 810 S.W.2d
884, 887 (Tex. App.--Beaumont 1991, no writ), we noted that “with a bit of diligence on
their parts, appellees could have completely and finally litigated their interests with regard
to the delinquent taxes.  They had before them all of the parties, all of the property, a step-by-step blueprint in the Tax Code, and the proper forum.”  Appellees were all a party to
the 1994 judgment and were aware that the descriptions of both Tract 2 and Tract 8 fail
to indicate whether a building is located on the property and neither is described as
“unimproved.”  At no time prior to redemption did the taxing authorities seek to determine
the location of the Whitehead Office Building – not before seeking a judgment for
delinquent taxes, not before foreclosure, not before the tax sale, not before conveying the
property by deed to another taxing unit, and not before executing the quitclaim deed to
Whitehead.  As in Orange County Development, a final judgment was rendered by a court
of competent jurisdiction.  All further action was taken based upon that judgment and in
accordance with the tax code.
         The true “mistake” is in the amount due, owing and unpaid that the taxing
authorities sought and obtained judgment on in 1994.  That judgment was executed in
1999.  Following the tax sale of the property and its subsequent conveyance to the Water
District, Whitehead was entitled to redeem the property pursuant to the Tax Code by
paying the amount of the judgment against the property, plus certain fees and costs.  When
Whitehead tendered that amount to the Water District the judgment was satisfied and the
property was redeemed.  Any error in the 1994 judgment cannot be transformed into a
cause of action for recision of the deed.  The Tax Code provides no such remedy to the
taxing units.  Further, after extensive research we have found no precedent, and appellees
cite none, for recision of a redemption deed acquired in full compliance with the Tax
Code.  Accordingly, issue two is sustained.
         We reverse the judgment of the trial court and render a judgment that appellees take
nothing.
         REVERSED AND RENDERED.




                                                                                     DON BURGESS
                                                                                            Justice
Submitted on September 11, 2003
Opinion Delivered October 9, 2003


Before McKeithen, C.J., Burgess and Gaultney, JJ.